DETAILED ACTION
	This office action is in response to the application filed on 12/29/2020 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 10-12, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piercey et al. (US20200401452A1) in view of Casey et al. (US20210136178A1).
As to claims 1, 10, and 16, Piercey teaches a method comprising: receiving, at a server and from a user equipment (UE), a request for a service associated with a presentation layer and an orchestration layer; ([0063] FIG. 1, global orchestrator 302 illustrated in FIG. 3 may receive (e.g., via web services 309), from client device 304, a resource request for at least one virtual compute or storage resource to be provided by data centers 320 in distributed computing system 300. [0058] Web services 309 may include or more web applications having interfaces presented on client devices 304, including applications that provide graphical user interface functionality.)
determining a location of the UE; ([0027] the location of the UE that sent the request is determined)
determining a computing device associated with the location; ([0027] The global orchestrator can calculate which locations and then instruct the orchestrators and/or storage management system in the selected locations.)
But does not specifically teach:
determining that a number of requests associated with the location meets or exceeds a threshold number; 
instantiating, based at least in part on the number of requests meeting or exceeding the threshold number, a container at the computing device, the container comprising a presentation layer instance associated with the service; and 
causing the container to respond to the request.
However Casey teaches determining that a number of requests associated with the location meets or exceeds a threshold number; ([0015] at a first physical location, extracting a plurality of requests for services to be performed by an edge node in an edge compute network and comparing the number of requests to a predetermined traffic threshold)
instantiating, based at least in part on the number of requests meeting or exceeding the threshold number, a container at the computing device, the container comprising a presentation layer instance associated with the service; and ([0015] based on the comparison of the number of requests to the predetermined traffic threshold, generating a recommendation for installation of a new edge node in addition to the existing edge node; and based on the extracted service types, generating a recommendation for a hardware allocation for the new edge node.)
causing the container to respond to the request. ([0069] By installing the new edge node 306D, computing devices, such as mobile computing device 308, near the new edge node 306D may experience reduced latencies for service requests from the edge compute network because the requests can be processed more closely to the computing devices) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the resource allocation method of Piercey with the allocation method step of Casey in order to reduce latency times of service requests of UEs.
	As to claims 2, 11, and 17, Piercey in view of Casey teaches the method of claim 1, wherein the container comprising the presentation layer instance is a first container comprising a first presentation layer instance, the method further comprising: 
determining, based on the location, that a metric associated with a second container comprising a second presentation layer instance associated with the service meets or exceeds a threshold metric; and instantiating the first container comprising the first presentation layer instance based at least in part on the metric meeting or exceeding a threshold metric.
(Casey [0066] Based on the extracted data, the number of requests that are received near the beacon 310C as well as the types of services that are requested may be determined. If the number of requests exceeds a predetermined traffic threshold, then a recommendation to install a new edge node 306 at the location of the beacon 310C may be generated.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the resource allocation method of Piercey with the allocation method step of Casey in order to reduce latency times of service requests of UEs.
As to claims 3, Piercey in view of Casey teaches the method of claim 2, wherein the metric comprises one or more of: a latency metric; a bandwidth metric; or a congestion metric.
(Casey [0066] Based on the extracted data, the number of requests that are received near the beacon 310C as well as the types of services that are requested may be determined. If the number of requests exceeds a predetermined traffic threshold, then a recommendation to install a new edge node 306 at the location of the beacon 310C may be generated.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the resource allocation method of Piercey with the allocation method step of Casey in order to reduce latency times of service requests of UEs.
As to claim 4, 12, and 18, Piercey in view of Casey teaches the method of claim 1, wherein the server comprises a Domain Name System (DNS) server, the method further comprising: updating an Internet Protocol (IP) address associated with the service based at least in part on instantiating the container. (Piercey [0038] Global orchestrator 102 may, in some cases, store configuration data for containers, which may, e.g., include network configuration data for a container, such as Domain Name Service (DNS) services for obtaining an IP address for the container.)
As to claim 6, Piercey in view of Casey teaches the method of claim 1, wherein the container is a Kubemetes container. (Piercey [0025] containers can be managed as groups of logically related elements (sometimes referred to as “pods” for some orchestration platforms, e.g., Kubernetes). [0036] Example instances of orchestration platforms include Kubernetes,)
As to claims 7, and 14, Piercey in view of Casey teaches the method of claim 1, wherein the presentation layer instance comprises an application associating with presenting a user interface on a display associated with the UE. (Piercey [0058] Web services 309 may include or more web applications having interfaces presented on client devices 304, including applications that provide graphical user interface functionality.)
As to claim 8, Piercey in view of Casey teaches the method of claim 1, further comprising: determining a type of the UE; and instantiating the container based at least in part on the type. (Piercey [0026] an orchestrator object could be tagged to indicate which type of orchestrator it is (e.g., virtual machine or container) and its location, and a storage volume object could have a tag to indicate its type (e.g. file, block, object). [0027] the request includes this tag)

Claim(s) 5, 9, 13, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piercey in view of Casey as applied to claim 1 above, and further in view of Ge et al. (WO2022067829).
As to claims 5, 13, and 19, Piercey in view of Casey teaches the method of claim 1, 
But does not specifically teach:
further comprising: determining that the number of requests associated with the location meets or exceeds the threshold number within a period of time.
	However Ge teaches determining that the number of requests associated with the location meets or exceeds the threshold number within a period of time. (page 26 lines 10-16 at least one user sends request information one or more times to request access to the same application (target application) at the same location (EDN corresponding to EES), and the total number of requests T1 is greater than or equal to the first threshold X1 , the first threshold may be a preset value, for example, a value set according to the application type, or a value set according to the edge data network carrying capacity. In this case, indicating that the target application at the target location has a large amount of access, the EES can trigger the application instantiation management function entity to instantiate the EAS of the target application at the target EDN to meet user requirements.)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the resource allocation of Piercy in view of Casey with the method steps of Ge in order to meet user requirements. 
As to claims 9, 15, and 20, Piercey in view of Casey teaches the method of claim 1, 
But does not specifically teach:
further comprising: determining the threshold number based at least in part on the service.
However Ge teaches determining the threshold number based at least in part on the service. (page 26 lines 10-16 the first threshold may be a preset value, for example, a value set according to the application type, or a value set according to the edge data network carrying capacity.)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the resource allocation of Piercy in view of Casey with the method steps of Ge in order to meet user requirements. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465